Citation Nr: 1758894	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  17-42 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from December 1956 to December 1958 and from January 1962 to August 1962.  The record shows that the Veteran has been found to be incompetent to administer his own VA benefits and that his niece has been appointed as his fiduciary and substitute payee.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2017 by the Department of Veterans Affairs (VA) Pension Center.  (See Legacy Content Manager, Notification Letter dated 05/19/2017.)


FINDING OF FACT

The Veteran did not have service during a period of war.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C. §§ 101 (10), (24), 1521(j) (2012); 38 C.F.R. §§ 3.2, 3.3, 3.314 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The law provides that VA has specific duties to notify and assist the Veteran in pursuing clams for VA benefits.  In connection with the nonservice-connected pension claim decided herein, the Veteran was notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
 


Nonservice-Connected Pension

Under 38 U.S.C. § 1521 (a), the Secretary shall pay pension "to each veteran of a period of war who meets [certain service requirements] and who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct."  Pursuant to 38 U.S.C. § 101 (2), a "veteran" is a "person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  A veteran is entitled to pension benefits if he served in active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521 (j); see also 38 C.F.R. § 3.3 (2016).

As is relevant to this claim, VA currently recognizes the following as a periods of war: for the Korean War, the period beginning on June 27, 1950 and ending on January 31, 1955, inclusive; for the Vietnam War, the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  See 38 C.F.R. § 3.2.

Facts and Analysis

The record shows that the Veteran served after the end of the Korean War and again for a period in 1962.  Although 1962 is considered to be a period of war for those who served in Vietnam in that period, for those who did not serve in Vietnam the period of war began in 1964.  The Veteran did not serve in Vietnam during his period of service in 1962.  Unfortunately, despite the Veteran's demonstrated service to his country, he is not shown to have had the war time service needed to entitle him to the nonservice-connected pension benefits he seeks.  The claim for nonservice-connected pension benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426.

The Board notes that the Veteran is in receipt of service-connected benefits for an injury to his right leg incurred in service.  Some of the correspondence received from the Veteran's fiduciary indicates that she would like to convert the current claim into one for additional service-connected benefits.  It is unclear whether this would include an increased disability rating for the service-connected right leg disability, a claim for secondary service connection for other disabilities which were caused or aggravated by the right leg disability, or both.  VA has recently implemented specific required forms that must be submitted for filing such claims.  In light of the Veteran's circumstances, the fiduciary is encouraged to obtain and submit the required forms and supporting medical evidence to proceed with these claims.


ORDER

Entitlement to non-service connected pension benefits is denied.





______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


